1    HELM & ASSOCIATES
     Kevin E. Helm, Esq. (NBN 003432)
2
     kevinh@helmandassociates.net
3    2330 Paseo Del Prado, Suite C103
     Las Vegas, Nevada 89102
4    Telephone: (702) 258-0022
     Facsimile: (702) 258-0114
5

6    NICOLAIDES FINK THORPE
     MICHAELIDES SULLIVAN LLP
7    Jeffrey N. Labovitch, Esq. (NBN 10915)
     jlabovitch@nicolaidesllp.com
8
     4365 Executive Drive, Suite 950
9    San Diego, California 92121
     Telephone: (858) 257-0700
10   Facsimile: (858) 257-0701
11
     Attorneys for Defendant
12   LEXINGTON INSURANCE COMPANY

13
                               UNITED STATES DISTRICT COURT
14

15                                   DISTRICT OF NEVADA

16   CENTEX HOMES, a Nevada general partnership,   Case No.: 2:19- cv-01284-JCM-VCF
17                Plaintiff,

18         vs.                                  STIPULATION & ORDER TO
                                                ALLOW LEXINGTON INSURANCE
19
     FINANCIAL PACIFIC INSURANCE COMPANY, COMPANY AN EXTENSION OF
20   a California corporation; EVEREST NATIONAL TIME TO FILE & SERVE ANSWER
     INSURANCE COMPANY, a Delaware              (FIRST REQUEST)
21   corporation; ST. PAUL FIRE AND MARINE
     INSURANCE COMPANY, a Connecticut
22
     corporation; ARCH SPECIALTY INSURANCE
23   COMPANY, a Nebraska corporation;
     INTERSTATE FIRE & CASUALTY COMPANY,
24   an Illinois corporation; LEXINGTON
     INSURANCE COMPANY, a Delaware
25
     corporation; NAVIGATORS SPECIALTY
26   INSURANCE COMPANY, a New York
     corporation; FEDERAL INSURANCE
27   COMPANY, an Indiana corporation; FIRST
28   STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN EXTENSION OF TIME
     TO FILE & SERVE ANSWER (FIRST REQUEST) - 1
1    MERCURY INSURANCE COMPANY, an Illinois
     corporation; FIRST SPECIALTY INSURANCE
2
     CORPORATION, a Missouri corporation; and
3    AXIS SURPLUS INSURANCE COMPANY, an
     Illinois corporation,
4
                    Defendants.
5

6        STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY
                 AN EXTENSION OF TIME TO FILE & SERVE ANSWER
7
                               (FIRST REQUEST)
8
            IT IS HEREBY STIPULATED by and between Plaintiff, CENTEX HOMES and
9
     Defendant, LEXINGTON INSURANCE COMPANY, that LEXINGTON INSURANCE
10

11
     COMPANY shall have an extension to time to file and serve its Answer to Plaintiff’s Complaint

12   herein until January 2, 2020.
13          This is the first stipulation to allow LEXINGTON INSURANCE COMPANY an
14
     extension of time to file and serve its Answer herein.
15
       PAYNE & FEARS LLP                               HELM & ASSOCIATES
16

17     /s/ Sarah J. Odia                               /s/ Kevin E. Helm
       Scott S. Thomas (NBN 007937)                    Kevin E. Helm, Esq. (NBN 003432)
18
       sst@paynefears.com                              kevinh@helmandassociates.net
19     Sarah J. Odia (NBN 011053)                      2330 Passeo Del Prado, Suite C103
       sjo@paynefears.com                              Las Vegas, Nevada 89102
20     6385 S. Rainbow Blvd., Suite 220                Telephone: (702) 258-0022
       Las Vegas, Nevada 89118                         Facsimile: (702) 258-0114
21
       Telephone: (702) 851-0300
22     Facsimile: (702) 851-0315
       Attorneys for Centex Homes                      Attorney for Lexington Insurance Company
23

24

25

26

27

28   STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN EXTENSION OF TIME
     TO FILE & SERVE ANSWER (FIRST REQUEST) - 2
1                                            NICOLAIDES FINK THORPE
                                             MICHAELIDES SULLIVAN LLP
2

3                                            /s/ Jeffrey N. Labovitch, Esq.
                                             Jeffrey N. Labovitch, Esq. (NBN 10915)
4
                                             jlabovitch@nicolaidesllp.com
5                                            4365 Executive Drive, Suite 950
                                             San Diego, California 92121
6                                            Telephone: (858) 257-0700
                                             Facsimile: (858) 257-0701
7

8                                            Attorney for Lexington Insurance Company

9          IT IS SO ORDERED.
10
                  November 15, 2019
11
     Dated:
                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN EXTENSION OF TIME
     TO FILE & SERVE ANSWER (FIRST REQUEST) - 3
